                      No. 6:19-cv-00363

               Rodney Dewayne Muckleroy,
                        Plaintiff,
                           v.
                  FNU Dr. White, et al.,
                       Defendants.

                Before B ARKER , District Judge

                          ORDER

   Plaintiff Rodney Dewayne Muckleroy, a prisoner proceed-
ing pro se and in forma pauperis, filed this action under 42
U.S.C. § 1983 on August 7, 2019. Doc. 1. The case was referred
to United States Magistrate Judge K. Nicole Mitchell, pursu-
ant to 28 U.S.C. § 636. On November 5, 2019, Judge Mitchell
entered a report and recommendation, which recommended
that plaintiff’s motion for preliminary injunction (Doc. 18) be
denied. Doc. 24. A copy of this report was mailed to plaintiff,
who received it on November 27, 2019. Doc. 28. Plaintiff filed
no objections.
   The court, having reviewed Judge Mitchell’s recommen-
dation, finds no “clear error on the face of the record.”
Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
Cir. 1996) (en banc) (cleaned up). Accordingly, the report and
recommendation (Doc. 24) is adopted. Plaintiff’s motion for
preliminary injunction is hereby denied.
                   So ordered by the court on December 20, 2019.



                                   J. C AMPBELL B ARKER
                                 United States District Judge
